

117 HR 4868 IH: Taiwan Interparliamentary Group Establishment and Relations Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4868IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Babin introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for annual meetings of an interparliamentary group consisting of Members of Congress and representatives of the Legislative Yuan of Taiwan, and for other purposes.1.Short titleThis Act may be cited as the Taiwan Interparliamentary Group Establishment and Relations Act or the TIGER Act. 2.Annual meetings of interparliamentary group between Congress and legislature of Taiwan(a)MeetingsThe Speaker of the House of Representatives and the President pro tempore of the Senate shall each appoint members to serve on an interparliamentary group which will meet annually with representatives of the Legislative Yuan of Taiwan to discuss areas of mutual interest between the United States and Taiwan, including—(1)deterring military aggression by the People’s Republic of China and countering the malign influence of the Chinese Communist Party in both the United States and Taiwan;(2)strengthening security cooperation between the United States and Taiwan; and(3)enhancing bilateral trade between the United States and Taiwan.(b)Appointment of members(1)HouseThe Speaker of the House of Representatives shall appoint 6 Members of the House to serve on the group under this section, based on recommendations made by the Majority Leader and the Minority Leader of the House, and shall designate one of the Members as the co-chair of the group.(2)SenateThe President pro tempore of the Senate shall appoint 6 Senators to serve on the group under this section, based on recommendations made by the Majority Leader and the Minority Leader of the Senate, and shall designate one of the Senators as the co-chair of the group.(c)Source of fundingOf the amounts obligated and expended to carry out this section—(1)50 percent shall be derived from the applicable accounts of the House of Representatives; and(2)50 percent shall be derived from the contingent fund of the Senate.(d)Repeal of existing interparliamentary group between Senate and People’s Republic of ChinaSection 153 of the Miscellaneous Appropriations and Offsets Act, 2004 (22 U.S.C. 276n) is hereby repealed.